DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see REMARKS, filed on 12/03/2021, with respect to the rejections of claims 1-9, 21, 29 and 30 under 35 U.S.C. 103 as being unpatentable over Guo et al., (Pub. No.: US 2018/0192255 A1), in view of Yin et al., (Pub. No.: US 2018/0368137 A1), the rejections of claims 10-11 and 27 under 35 U.S.C. 103 as being unpatentable over Guo et al., (Pub. No.: US 2018/0192255 A1), Yin et al., (Pub. No.: US 2018/0368137 A1), in view of Park et al., (Pub. No.: US 2019/0380087 A1), and rejections of claims 12-20, 22-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al., (Pub. No.: US 2018/0192255 A1), and Yin et al., (Pub. No.: US 2018/0368137 A1), in view of Behravan et al., (Pub. No.: US 2020/0274671 A1) have been fully considered and are persuasive.  Therefore, the non-final rejection dated 09/16/2021 has been withdrawn. 

Allowable Subject Matter
3.	Claims 1-18, and 20-31 (now 1-30) are allowed.  The following is an examiner’s statement of reasons for allowance: The arguments found to be persuasive.  The main reason for the allowance of the claims is the inclusions/amendments of the limitations in 
	“receiving, over the MBMS carrier, based at least in part on receiving the system information, the frame, the frame comprising a control subframe, associated with a first scheduling interval that spans a first duration in a time domain, and a set of payload slots, at least one payload slot of the set of payload slots being associated with a second scheduling interval that spans a second duration in the time domain greater than the first duration.”
	Thus, the claims being interpreted in light of applicant’s disclosure and in view of persuasive arguments are found to distinguish over the arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.D/Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463